SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras confirms discovery of good quality oil in Transfer of Rights area Rio de Janeiro, March 7 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that it has completed drilling two wells located in the Transfer of Rights area, at Santos Basin. Results have confirmed the discovery of good quality oil in the pre-salt reservoirs referred to as Florim and Entorno de Iara. Well 3-BRSA-1215-RJS (3-RJS-725), informally referred to as Florim 2, is at a water depth of 1,972 meters, 7 km north of discovery well, Florim (1-BRSA-1116/1-RJS-704), and some 200 km off the coast of Rio de Janeiro state. Well Florim 2 has confirmed the discovery of good quality oil (29°API) in carbonate reservoirs of excellent quality below the salt layer at a depth of 5,412 meters, having reached the total depth of 5,679 meters. The second well 3-BRSA-1172-RJS (3-RJS-722), informally referred to as Entorno de Iara 2, is at a water depth of 2,249 meters, 7 km to the northwest of discovery well, Entorno de Iara (1-BRSA-1146 /1-RJS-711), and some 225 km off the coast of Rio de Janeiro state. Results from drilling well Entorno de Iara 2 have also confirmed the discovery of good quality oil (26ºAPI) in carbonate reservoirs of excellent quality below the salt layer at a depth of 5,116 meters. A significant 526-meter thick oil column was confirmed. The drilling of well Entorno de Iara 2 was completed at a depth of 5,907 meters after fulfilling the objectives provided in the Transfer of Rights Agreement. The exploratory phase of these areas is expected to be complete by September 2014. According to the Transfer of Rights Agreement, Petrobras may declare commerciality of the area by this date. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 7, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
